Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 05, 2021

The Court of Appeals hereby passes the following order:

A21A1321. QUANG PHAM v. NGUYET NGO.

      Quang Pham (“Husband”) and Nguyet Ngo (“Wife”) divorced in 2016. The
divorce decree awarded Wife possession of the marital residence and required her to
pay off certain obligations of the marriage.1 In 2018, upon Husband’s motion, the trial
court entered an order finding Wife in contempt of the divorce decree and directed
her to pay all debt obligations and put the marital residence up for sale. Husband
subsequently filed a second motion for contempt, claiming that Wife had not
cooperated in selling the marital residence. The trial court denied Husband’s motion,
and he filed this direct appeal. We lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree and does not involve child custody, the case is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Walker v. Estate
of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005). Appeals in such matters,
including orders holding or declining to hold persons in contempt, must be pursued
by discretionary application. See OCGA § 5-6-35 (a) (2), (b); Voyles v. Voyles, 301
Ga. 44, 47 (799 SE2d 160) (2017) (an appeal in a domestic relations case in which
child custody is not at issue must be brought by discretionary application).
      “The failure to comply with the discretionary appeal procedures of OCGA §
5-6-35 is . . . a jurisdictional defect compelling dismissal where, as here, the
discretionary application is required[.]” Crosson v. Conway, 291 Ga. 220, 220 (1)


      1
       Wife filed an application for discretionary appeal from the divorce decree,
which we denied. See Case No. A17D0454 (decided June 9, 2017).
(728 SE2d 617) (2012). Because Husband failed to file a discretionary application,
this direct appeal is hereby DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/05/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.